 1

 2

 3
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 4
                                                                      Oct 23, 2018
 5                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                        EASTERN DISTRICT OF WASHINGTON
 6

 7    GARY ZIEGLER
                                                  NO: 1:18-CV-3145-RMP
 8                             Plaintiff,
                                                  ORDER DISMISSING CASE
 9          v.                                    WITHOUT PREJUDICE

10    JPMORGAN CHASE CO.,

11                             Defendant.

12

13         On July 9, 2018, Plaintiff Gary Ziegler filed a claim for $5,000 in small

14   claims court in Yakima County, Washington against Chase for an alleged violation

15   of the Fair Credit Billing Act (“FCBA”), 15 U.S.C. § 1666. ECF No. 1-2 at 1. Mr.

16   Ziegler claims that Chase violated the FCBA because “[c]harges for goods and

17   services not accepted or were not delivered as agreed,” citing a claim ID number

18   thereafter. Id. On August 1, 2018, Chase removed this action to federal court.

19   ECF No. 1.

20         On August 8, 2018, Chase filed a Motion for a More Definite Statement.

21   ECF No. 4. The Court granted Chase’s motion and directed Plaintiff to file an


     ORDER DISMISSING CASE WITHOUT PREJUDICE ~ 1
 1   Amended Complaint by October 11, 2018, warning Plaintiff that failure to do so

 2   would result in dismissal of Plaintiff’s case. See ECF No. 6 at 5. Plaintiff has

 3   failed to amend his Complaint as directed. Accordingly, IT IS HEREBY

 4   ORDERED:

 5         1. Plaintiff’s Complaint is dismissed without prejudice and without costs to

 6            any party.

 7         2. All pending motions, if any, are DENIED AS MOOT.

 8         3. All scheduled court hearings, if any, are STRICKEN.

 9         The District Court Clerk is directed to enter this Order and provide copies to

10   counsel and to Plaintiff at his last known address, and close this case.

11         DATED October 23, 2018.

12
                                                 s/ Rosanna Malouf Peterson
13                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
14

15

16

17

18

19

20

21


     ORDER DISMISSING CASE WITHOUT PREJUDICE ~ 2
